DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-PAT 10,540,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of a user risk score for a plurality of users based at least on a type of password breach selected for each user from a plurality of types of password breach identified from one or more data breaches associated with the plurality of users; identifying, one or more users based at least on the user risk score of the one or more users; identifying, an electronic training campaign configured to train the one or more users on using passwords based at least on the type of password breach selected for the one or more users from the plurality of types of password breach identified from the one or more data breaches.
The prior art disclosed by Versteeg teaches a password breach registry utilized to secure a service provided by a service provider. A service provider can subscribe to the password breach registry and periodically query the password breach registry to determine if a password token corresponding to a user of a service provided by the service provider has been written to the 
The prior art fails to teach the unique limitations recited above and in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IZUNNA OKEKE/Primary Examiner, Art Unit 2497